Citation Nr: 1208872	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis.  

2.  Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying entitlement to service connection for bronchitis, to include as related to asbestos and chemical exposure, and hearing loss of the left ear. 

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in December 2011.  A transcript of that proceeding is of record.  At that hearing, the Veteran submitted additional documentary evidence, along with a written waiver for its initial consideration by the RO.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At his December 2011 hearing, and in other written statements of the Veteran on file, he alleges that bronchitis or other respiratory disorder, in addition to hearing loss of his left ear, were initially noted by him in service and that each of those disorders continued to bother him during postservice years.  He reports having been exposed to rifle and artillery fire while serving the U.S. Navy and serving aboard noisy tankers without ear protection and that he was subject to asbestos, paint and other toxic substances, and various chemicals, including black oil, which he indicated was the fuel pumped aboard his oiler for the fueling of other ships.  

To date, no VA examination has been afforded the Veteran as to either of the claimed disabilities.  Based on his chronology of persistent symptoms as to each such disability, the conduct of VA medical examinations and solicitation of medical opinions as to the nexus of each claimed disorder to service or any event of service are required for compliance with the VA's duty to assist.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Very limited data from the Social Security Administration (SSA), to the extent that it can be interpreted from a copy of an electronic data inquiry, appear to indicate that the Veteran initially became entitled to SSA benefits in July 1980 and that his entitlement thereto was continued in December 1998.  Each such date precedes the initial date on which the Veteran may have elected to begin receipt of SSA retirement benefits.  In light of the foregoing and inasmuch as no attempt has been made to date to obtain pertinent SSA records, remand to permit the AMC to obtain all pertinent records is advisable.  

It, too, is evident that much additional evidence, consisting of VA treatment records printed by RO personnel in October 2010, as well a few private treatment records, was added to the VA claims folder since entry of the most recent supplemental statement of the case in May 2009.  Some of those records pertain to the disabilities herein at issue and inasmuch as consideration must be afforded by the originating agency as to all evidence received prior to appeal certification, remand to permit the AMC to review those records on behalf of the RO and to issue a supplemental statement of the case is deemed necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain from the SSA for inclusion in the Veteran's VA claims folder all medical and administrative records utilized in determining the Veteran's entitlement to SSA disability benefits.  Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e)  must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA respiratory examination in order to assess the nature and etiology of his claimed respiratory disorder, to include claimed bronchitis, and what relationship any such disorder has to the Veteran's period of military service, inclusive of claimed inservice exposure to asbestos and a variety of other toxic and chemical agents.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  The examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be fully detailed.  

The VA examiner is asked to offer a medical opinion as to the following, providing a complete rationale for the opinion offered: 

Is it at least as likely as not (50 percent or greater probability) that any respiratory disorder, including bronchitis, originated in service or is otherwise the result, in whole or in part, of any inservice event, including but not limited to exposure to asbestos, toxic paint and lead products, oil, or chemical agents?  

The VA medical professional is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus to service as to find against any such nexus.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

4.  Also, afford the Veteran a VA audiological examination in order to determine the nature and etiology of his claimed left ear hearing loss.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  The examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be fully detailed.

The examining VA audiologist is also asked to respond to the following, providing where appropriate a medical opinion and a complete rationale therefor: 

(a)  Does the Veteran have hearing loss of the left ear VA purposes, i.e., meeting the criteria of 38 C.F.R. § 3.385 at any point during the pendency of his claim?  

(b)  If so, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss of the left ear had its onset during active service, or if a sensorineural hearing loss, within the one-year period immediately following service discharge, or is otherwise related, in whole or in part, to his period of active service or any incident thereof, inclusive of documented acoustic trauma? 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus to service or the applicable presumptive period as to find against any such nexus.  More likely and as likely support the relationship or onset date; less likely weighs against the claim. 

5.  Lastly, readjudicate the issues on appeal on the basis of all of the pertinent evidence of record, including but not limited to the evidence added to the claims folder since entry of a supplemental statement of the case on May 29, 2009, and all governing law and regulations.  If any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


